Case 2:19-cv-02719-DDC-GEB Document 19 Filed 12/05/19 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS

SHAWNEE MISSION UNITARIAN
UNIVERSALIST CHURCH,

Plaintiff, : Case No. 2:19-cv-02719-DDC-GEB
V. :

THE CITY OF LENEXA, KANSAS,

Defendant.
DEFENDANT’S MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS

Defendant City of Lenexa, Kansas (“City”) submits this memorandum of law in support

of its motion to dismiss Plaintiff's Complaint as unripe.

INTRODUCTION

In mid-October 2019, representatives of the Plaintiff Shawnee Mission Unitarian
Universalist Church (the “Plaintiff’) met with City representatives to informally raise the issue
of opening an overnight homeless shelter. Plaintiffs thought was that the shelter would operate
for the winter in Plaintiff's building beginning in December 2019. The Plaintiff has provided
few written materials to the City related to their intended homeless shelter (other than the instant
lawsuit), and never made any formal application for operation of the shelter. Nonetheless, a City
official sent a letter to the Plaintiff on October 23, 2019, advising the Plaintiff that any such
homeless shelter was not allowed under the zoning code. The letter closed by expressing

willingness to work with the Plaintiff to find an appropriate location for a homeless shelter.

20102211-v4
Case 2:19-cv-02719-DDC-GEB Document 19 Filed 12/05/19 Page 2 of 14

According to the Lenexa zoning code, the determination that a homeless shelter was not a
proper accessory use was subject to review by the Lenexa Board of Zoning Appeals (the
“BZA”), which had full powers to grant the Plaintiff relief. Shortly after the letter was sent, a
City official received a call from a representative of the Plaintiff inquiring about the appeal
procedure. Returning the call, Ms. Magi Tilton, the Lenexa Planning & Development Services
Administrator, explained the process and followed up with an email on October 28, 2019, in
which she said:

With respect to appealing this decision, the church may file an appeal with
the Board of Zoning Appeals. I have attached the section of the Unified
Development Code that explains more about the Board of Zoning
Appeals. The Board of Zoning Appeals meets as needed, and follows the
same deadline and meeting dates as the Planning Commission, as the
Planning Commission serves as the Board of Zoning Appeals. If the
church decides to file an appeal, the next deadline is October 30th for the
meeting on December 2nd. In addition, an appeal must be filed within 30
days of the decision (October 23, 2019). For your convenience, I have

attached a copy of the application. Please let me know if you have any
additional questions.

Thus, a month before the homeless shelter planned to open, the City had responded to the
Plaintiffs request, provided a preliminary determination, indicated a willingness to work with
the Plaintiff and explained how the Plaintiff could appeal to the preliminary determination.
There was plenty of time for the Plaintiff to pursue its rights before a December opening.
However, the Plaintiff did not seek a final decision from the BZA. Instead, it spent the
next month planning the present lawsuit, which was served on the City Clerk the Tuesday before
Thanksgiving. Claiming people would be left out in the cold, the Plaintiff sought a TRO.
However, because the Plaintiff did not pursue its appeal to the BZA, its claims are not ripe.

Therefore, the case should be dismissed by this Court.
Case 2:19-cv-02719-DDC-GEB Document 19 Filed 12/05/19 Page 3 of 14

Courts of Appeals, including this Circuit, recognize that finality is a critical element of
ripeness. In the RLUIPA/religious liberty context, courts have held that where a zoning board of
appeals is authorized to grant relief, a federal court has no jurisdiction until such an appeal is
presented and decided. Since that did not occur here, City’s motion to dismiss should be
granted.

Despite Plaintiff's public narrative, the City is not responsible for any delay which may
result from dismissal at this point. The City considered the Plaintiff's request, albeit an informal
verbal request. Instead, City officials promptly provided an answer. Nor did the City remain
silent about the Plaintiff's appeal rights, relying on the principle that every party is required to
know the law. Rather, City officials took steps to explain the appeal process to the Plaintiff,
including sending copies of the relevant code provisions and even the application form. It was
the Plaintiff that chose to spend the month of November preparing an unripe lawsuit to be filed
only eight days before it hoped to open the shelter. When this case is dismissed, and the Plaintiff
has to go back to the BZA, the Plaintiff must bear the responsibility for that outcome and any

corresponding delay.

STATEMENT OF FACTS

The following facts are listed in order to comply with D. Kan. Rule 7.6(a). Defendant
reserves the right to dispute these facts if the lawsuit progresses.

1. Plaintiff is a religious institution and nonprofit corporation organized under the
laws of the State of Kansas, with its principal place of business located and maintained at 9400

Pflumm Road in the City of Lenexa, the County of Johnson and the State of Kansas. Doc. 1, { 1
Case 2:19-cv-02719-DDC-GEB Document 19 Filed 12/05/19 Page 4 of 14

2 Defendant is a political subdivision located in Johnson County, Kansas and.
chartered by Kansas law, which, for purposes of RLUIPA and the Kansas Preservation of
Religious Freedom Act, constitutes a “government.” 42 U.S.C. § 2000cc-5(4)(A)(i)-Gi); Kan.
Stat. Ann. § 60-5303(a); Doc 1, ¥ 2.

3. The City’s zoning code governs land use and zoning within the City. The Code
contains three zoning classifications, Residential, Nonresidential and Special Purpose, with a
combined twenty-two zoning districts. Doc 1, Jj 31, 32.

4. The Plaintiff is located in a Residential zone. Doc 1, 22.

5. The Plaintiff considers the use of its building for housing the homeless to be
central to its sincerely held religious belief. Doc 1, 4 18, 54.

6. On October 14, 2019, representatives from the Plaintiff met with representatives
of the City to discuss the proposal of the Plaintiff to house up to forty homeless people from 7:00
p.m. to 7:00 a.m. at the Plaintiff from December 1, 2019 through April 1, 2020. Doc 1, 439.

7. On October 24, 2019, the Plaintiff received a letter from Ms. Tilton advising it
that the proposed use was not going to be approved as the use was “inconsistent” with the
residentially zoned area. Doc 1, § 43.

8. On October 28, 2019, Ms. Tilton received an inquiry from a representative of the
Plaintiff inquiring about the process to appeal the letter’s conclusion that the proposed homeless
shelter was not a permitted accessory use. Affidavit of Magi Tilton (the “Tilton Affidavit”), 2.

9. Ms. Tilton sent an email to the Plaintiff's representative describing the procedure
to appeal to the Board of Zoning Appeals (“BZA”), attaching a copy of the relevant code section

and an application forum. Tilton Affidavit, 4 2
Case 2:19-cv-02719-DDC-GEB Document 19 Filed 12/05/19 Page 5 of 14

10. The Plaintiff has not appealed the City’s decision to the City’s Board of Zoning

Appeals but instead filed this lawsuit on November 22, 2019. Tilton Affidavit, 2.

ISSUE PRESENTED

1. Whether Plaintiff's failure to appeal the City’s initial determination to the Lenexa
Board of Zoning Appeals makes the relief it seeks in its Application for a Temporary Restraining
and/or Preliminary Injunction, as well as the claims it asserts in its Complaint, not ripe for

adjudication.

ARGUMENT
I. Standard Of Review
A. Motion to Dismiss Standard

The question of whether a claim is ripe for review bears on a court’s subject matter
jurisdiction under the case or controversy clause of Article III of the United States Constitution.
New Mexicans for Bill Richardson v. Gonzales, 64 F.3d 1495, 1498-99 (10th Cir. 1995). Thus, a
ripeness challenge is properly raised by a motion to dismiss and analyzed under Fed. R. Civ. P.
12(b)(1), which empowers a court to dismiss a complaint for lack of subject-matter jurisdiction.
Auto-Owners Ins. Co. v. Bolt Factory Loft Owners Assn., 398 F.Supp.3d 808, 812 (D. Col.
2019). See also, Hickman v. LSI Corp., 2011 WL, 899270, *2 (D. Kan. 2011). The party
asserting jurisdiction bears the burden of establishing subject matter jurisdiction. Pueblo of
Jemez y. United States, 790 F.3d 1143, 1151 (10th Cir. 2015). As such, the Plaintiff bears the
burden to establish jurisdiction over the claims asserted against City.

“R]ipeness is peculiarly a question of timing.” Gonzalez, 64 F.3d at 1499 (quoting

Regional Rail Reorganization Act Cases, 419 U.S. 102, 140 (1974). Ripeness is intended “to

-5-
Case 2:19-cv-02719-DDC-GEB Document 19 Filed 12/05/19 Page 6 of 14

prevent the courts, through avoidance of premature adjudication, from entangling themselves in
abstract disagreements.” Jd. (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 148 (1967)). A
court assessing the ripeness of a claim must “evaluate both the fitness of the issues for judicial
decision and the hardship to the parties of withholding court consideration.” Utah v. U.S. Dep’t
of the Interior, 210 F.3d 1193, 1196 (10th Cir. 2000) (quoting Abbott Labs., 387 U.S. at 149).
The ripeness doctrine is an important limitation which prevents courts from deciding untimely
disputes until the controversy is certain and not contingent on future events. See, Gonzales, 64
F.3d at 1499. “In short, ripeness doctrine addresses a timing question: when in time is it
appropriate for a court to take up the asserted claim.” Kansas Judicial Review v. Stout, 519 F.3d
1107, 1116 (10th Cir. 2008).

To survive a motion to dismiss, a complaint must contain sufficient factual matter to state
a claim which is plausible and not merely conceivable on its face. Ashcroft v. Iqbal, 556 U.S.
662 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). In determining whether a
complaint states a plausible claim for relief, the Court draws on its judicial experience and
common sense. Jd. However, where a movant attacks the factual basis for subject matter
jurisdiction for ripeness, the Court “may not presume the truthfulness of the factual allegations in
the complaint but may consider evidence to resolve disputed jurisdictional facts.” Hickman,
2011 WL 1899270 at *2 citing SK Finance SA v. La Plata County Board, 126 F.3d 1272, 1275
(10th Cir. 1997). The Court also need not accept as true those allegations which state only legal

conclusions. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
Case 2:19-cv-02719-DDC-GEB Document 19 Filed 12/05/19 Page 7 of 14

B. Judicial Notice Standard

On a motion to dismiss, a court may take judicial notice of its own files and records, as
well as facts which are a matter of public record without converting a motion to dismiss into a
motion for summary judgment. Grynberg v. Koch Gateway Pipeline Co., 390 F.3d 1276, 1279,
fn. 1 (10th Cir. 2004) quoting Van Woudenberg v. Gibson, 211 F.3d 560, 568 (10th Cir. 2000),
abrogated on other grounds by McGregor v. Gibson, 248 F.3d 946, 955 (10th Cir. 2001).
Similarly, it is proper for a federal court to take judicial notice of state court documents, and Fed.
R. Evid. 201 has been interpreted as “[a]uthorizing a federal court to take judicial notice of
adjudicative facts at any stage of the proceedings...” Pace v. Swerdlow, 519 F.3d 1067, 1072-73
(10th Cir. 2008) citing Zimomra vy. Alamo Rent-A-Car, Inc., 111 F.3d 1495, 1503-04 (10th Cir.

1997).

II. This Case Is Not Ripe Because There Has Been No Final Determination

The Tenth Circuit has long recognized that the “ripeness doctrine cautions a court against
premature adjudication of disputes involving administrative policies or decisions not yet
formalized...” Signature Properties Int’l y. City of Edmond, 310 F.3d 1258, 1265 (10th Cir.
2002) quoting Roe No. 2 v. Ogden, 253 F.3d 1225, 1231 (10th Cir. 2001). For this reason, before
a federal court accepts a challenge to a local planning authority, “it must allow the local authority
a chance to take final action.” Signature Properties Int’l, 310 F.3d at 1267 quoting Landmark
Land Co. v. Buchanan, 874 F.2d 717, 722 (10th Cir. 1989).

The finality requirement set forth in Signature Properties and Landmark Land, flows
from the Supreme Court’s decision in Williamson County Reg. Planning Comm. v. Hamilton

Bank, 473 U.S. 172 (1985). Williamson County set forth a two-prong test for ripeness in a land
Case 2:19-cv-02719-DDC-GEB Document 19 Filed 12/05/19 Page 8 of 14

use dispute. The first prong was the requirement to obtain a final decision regarding how the
property could be used, while the second prong dealt with state compensation. The second prong
was overruled last June by Knick v. Township of Scott, 139 $.Ct. 2162, 2179 (2019). However,
the Supreme Court in Knick specifically noted that the plaintiff “does not question the validity of
th[e] finality requirement, which is not at issue here.” Jd., at 2169.

Maintaining the prong-one finality requirement for ripeness is both consistent with pre-
Williamson County precedent (see, Abbott Labs, 387 U.S. at 148) and the principles of
federalism. It is neither efficient nor appropriate for a federal court to involve itself in a local
zoning matter when further information and clarification — and more importantly, relief — is
available at the local level.

A. Courts Recognize Certain Considerations As Appropriate For Prong-One
Ripeness

While the Tenth Circuit in Signature Properties held that substantive due process claims
were subject to the prong-one finality requirement, that court has not ruled on the application of
finality to RLUIPA and the related claims raised here.' Other Circuits have, however, and
recognized that such claims are not ripe unless there has been a final determination of the
application of the zoning law to the plaintiffs particular claim.

A leading case is Murphy v. New Milford Zoning Comm., 402 F.3d 342 (2d Cir. 2005).

Notably, the Plaintiff cites the Murphy district court decision in its Memorandum of Law in

 

! The court in Roe No. 2, 253 F.3d at 1231, described certain steps in a ripeness inquiry. That case
involved a law school graduate objecting to drug and mental illness questions on a bar application, where
the court found it would not benefit from further factual development in a facial challenge. The court in
Signature Properties recognized the question whether further factual development would assist was
different in the land use area, even though the process in Signature Properties had gone on for at least a
year without final decision. 310 F.3d at 1267 n.7.
Case 2:19-cv-02719-DDC-GEB Document 19 Filed 12/05/19 Page 9 of 14

Support of Temporary Restraining Order and Preliminary Injunction. See, Doc. 8, at p. 27.
However, the Plaintiff fails to inform this Court that the district court decision in Murphy was
reversed by the Second Circuit.

In Murphy, the plaintiffs conducted weekly prayer meetings for up to sixty people in their
home, located in a single-family zone. After complaints, the Zoning Enforcement Officer sent a
letter advising the Murphys that they were in violation of the zoning code and, thereafter, issued
a cease and desist order. As the court pointed out “[c]ritical to our decision today, the Murphys
did not appeal the cease and desist order to the Zoning Board of Appeals....” Id. at 345
(emphasis added). Rather than seek relief from the Zoning Board of Appeals, the Murphys
brought suit under RLUIPA. The district court denied a motion to dismiss claiming lack of
ripeness, granted a TRO and then a preliminary injunction. Id.

On appeal, the Second Circuit ruled that the Murphys’ claims were not ripe under prong-
one. The court recognized four considerations that underlie prong-one ripeness: (1) requiring a
final decision “aids in the development of a full record;” (2) only then will the court “know
precisely how a regulation will be applied” to a particular property; (3) relief might be granted
“without requiring judicial entanglement in constitutional disputes;” and (4) it “evinces the
judiciary’s appreciation that land use disputes are uniquely matters of local concern more aptly
suited for local resolution” as “federal courts do not sit as zoning boards of review...”. Id. at
348.

The Second Circuit’s analysis — and its four considerations — have been adopted by other
Courts of Appeal across the country. In Grace Community Church v. Lenox Township, 544 F.3d

609, 613 (6th Cir. 2008), the court held that a RLUIPA claim was not ripe because the plaintiffs
Case 2:19-cv-02719-DDC-GEB Document 19 Filed 12/05/19 Page 10 of 14

had not “sought relief from the Zoning Board of Appeals,” which had “authority to reverse,
modify or affirm” the Planning Commission. Grace Community Church (id. at 615) pointed out
that a previous panel in an unreported decision, (Insomnia Inc. v. City of Memphis, 278 Fed.
Appx. 609 (6th Cir., 2008)) had quoted and relied upon the four considerations from Murphy.
The court’s published precedential decision in Grace Community Church adopted the Insomnia
approach. Jd. at 615-617; see also, Cong. Anshei Roosevelt v. P&Z Board of Roosevelt, 338 Fed.
Appx. 214, 217-218 (3d Cir. 2009) (deciding claim was unripe “by examining the facts and the
claim in light of the four considerations outlined by the Second Circuit Court in Murphy”). The
Ninth Circuit, in holding a RLUIPA claim unripe, concluded:

All of the circuits to address this issue have applied the final decision

requirement to RLUIPA claims, as well as to related First Amendment-

based § 1983 claims when they were presented, reasoning that the

requirement of a final decision — either on a variance application, a special

use permit application, or through a single appeal of a denial permit —
served the purposes of the ripeness doctrine, as outlined by Murphy.

Guatay Christian Fellowship v. County of San Diego, 670 F.3d 957, 979 (9th Cir. 201 1)?

As the Ninth Circuit and other courts have recognized, the Murphy finality considerations
apply equally to federal and state constitutional challenges, including 1st Amendment and other
claims. See, e.g., Grace Community Church, 544 F.3d at 615 (“The finality requirement has
been applied to various constitutional claims arising out of land use disputes”); Murphy, 402
F.3d at 352 (“it is appropriate to apply Williamson County’s prong-one finality to each of the

Murphy’s claims,” including First Amendment Free Exercise, Peaceable Assembly, and the state

 

2 See also, Jorco II v. City of Choctaw, 2006 WL8436295 (W.D. Okl. 2006) citing Signature Properties
and Landmark Land (land use claim unripe where city did not finally rule out development and plaintiff
did not appeal to Board).

-10-
Case 2:19-cv-02719-DDC-GEB Document 19 Filed 12/05/19 Page 11 of 14

analogue to RLUIPA); Cong. Anshei Roosevelt, 338 Fed. Appx. at 217 (collecting cases)
(“Subsequent decisions applied this ripeness requirement to land use disputes implicating other
constitutional claims”). Thus, not only are the Plaintiff's RLUIPA and KPRFA claims unripe,
but also each of the other Counts in the Plaintiff's Complaint.

B. There Has Been No Final Determination Concerning The Lenexa Code

The Plaintiff has only ever made an informal presentation concerning their plans for the
homeless shelter. In an effort to be responsive to the timeline articulated by the Plaintiff, the
City did not require Plaintiff file any formal application in order to conduct a full evaluation of
the proposed use in accordance with applicable occupancy requirements of the building and fire
codes. Section 4-1-F-1 of the Lenexa Unified Development Code (the “Code”’) (See Exhibit 3)
lays out the requirements for an application to the Community Development Director for a
project such as the one Plaintiff informally proposed. The parties never got to that step because
after a determination on the accessory use, except for a request under the Kansas Open Records
Act on November 15, 2019 for extensive documents (to which the Plaintiff did not respond to
several City attempts to obtain clarification) there was no more communication from the Plaintiff
until the City received this lawsuit. After the October meeting with Plaintiff, officials sent a
letter dated October 23, 2019, advising the Plaintiff that “the City will not allow Project 10 20 to
operate the proposed overnight homeless shelter at the Church.” See Exhibit 1 (Tilton Affidavit;
Pages 4-5).

Even accepting that this one-page letter constituted an initial denial, the paucity of the
record for this Court’s review without an appeal to the BZA is obvious. This October 23, 2019

determination by a City official is exactly the type of determination for which Lenexa City Code

-ll-
Case 2:19-cv-02719-DDC-GEB Document 19 Filed 12/05/19 Page 12 of 14

provides an appeal process to the BZA which is set out in Lenexa City Code Section 4-1-K-3.
See Exhibit 2. And significantly, a representative of the Plaintiff was specifically advised of the
procedure for an appeal even before the second meeting between the City and the Plaintiff. See
Exhibit 1 (Tilton Affidavit, Page 3). The Plaintiff’s choice not to avail itself of that more formal
procedure to obtain a clear final determination makes its claims not ripe.

Section 4-1-K-3 sets out the procedure for appeals to the BZA. It states an appeal, “may
be taken from any action of the Community Development Director — or any other public official
administrating this Chapter 4-1.” The BZA has jurisdiction and can hear appeals of “any order,
requirement, decision or determination made by an administrative official...” Section 4-1-K-
3(B). The determination that the homeless shelter is not an accessory use clearly falls within the
BZA’s broad authority. The powers of the BZA are similarly broad. Section 4-1-K-3(E) states:

Action by Board: In considering appeals, the Board, in conformity with
this Chapter and with K.S.A. 12-759, as amended, may reverse or affirm,
wholly or partly, or may modify the order, requirement, decision or
determination and, to that end, shall have all the powers of the officer

from whom the appeal is taken, may attach appropriate conditions and
may issue or direct the issuance of a permit.

The court in Murphy recognized that a party did not have to appeal to a zoning board of
appeals, “if it sits purely as a remedial body,” one that has no independent decision-making
authority. See, 402 F.3d at 349, citing Williamson County, 473 U.S. at 193. See also, Guatay
Christian Fellowship, 670 F.3d at 980.? Section 4-1-K-3(E) demonstrates that the BZA is not
merely a remedial body but has full power to independently determine the issue concerning the

homeless shelter.

 

3 Murphy recognized another exception for futility where the Board had no authority or discretion, which
does not apply here. See also, Grace Community Church, 544 F.3d at 617 (rejecting claim of futility).

-12-
Case 2:19-cv-02719-DDC-GEB Document 19 Filed 12/05/19 Page 13 of 14

An appeal to the BZA would fulfill all of the considerations in Murphy. First, it would
aid in the development of a record, which is sparse based only on two informal meetings.
Second, the BZA could make its own determination so that the application of the accessory use
principle would be clear for court review. Third, the BZA could change or modify the
Community Development officers’ determination, making this entire lawsuit unnecessary.
Finally, the initial decision could be resolved at the local level, where it belongs, freeing this
Court from acting as a zoning review body in place of the BZA.

Under these circumstances, the Plaintiff was required to appeal the initial determination
of the October 23 letter to the BZA for a final determination. As a result of the Plaintiff's choice

not to do so, its claims lack ripeness and this Court lacks jurisdiction.

CONCLUSION

The Plaintiff has not and cannot demonstrate that this case is ripe. Without an appeal to,
and decision by, the BZA, there is no final determination for this Court to review. Therefore,
this case should be dismissed.

Respectfully submitted

/s/ David Jack
David Jack, Ks #24878
Lenexa Assistant City Attorney
Cynthia L. Harmison, KS #13093
Lenexa City Attorney
17101 W. 87th Pkwy
Lenexa, KS 66219
(913) 477-7620 (phone)/(913) 477-7639 (fax)
djack@lenexa.com

charmison@lenexa.com
ATTORNEYS FOR DEFENDANT

-13-
Case 2:19-cv-02719-DDC-GEB Document 19 Filed 12/05/19 Page 14 of 14

CERTIFICATE OF SERVICE
The undersigned hereby certifies that the foregoing was filed and served on Plaintiffs
counsel on this 5"" day of December, 2019, via the Court’s CM/ECF system.

/s/ David Jack

-14-
